



EXHIBIT 10.36
SEVERANCE AGREEMENT
Before signing this Severance Agreement, You are advised to consult with an
attorney prior to executing this Agreement. Your signature must be notarized.
This Severance Agreement (the “Agreement”) is entered into knowingly and
voluntarily by and between P. Kelly Tompkins (“Employee”) and Cleveland-Cliffs
Inc. and its affiliates identified in Section III.A., below (collectively the
“Company”). Employee and the Company may be collectively referred to as the
“Parties.”
RECITALS
A.    Employee has decided to voluntarily retire and terminate his employment
with the Company as its Executive Vice President-Chief Operations Officer and
the Company has decided to accept Employee’s voluntary termination of employment
effective December 31, 2017 (the “Retirement Date”).
B.    The Company agrees to pay Employee all wages and other compensation earned
through the Retirement Date.
C.    Employee and the Company desire to establish the terms for an amicable
separation of Employee’s employment on the Retirement Date, to facilitate an
appropriate transition of Employee’s responsibilities to the Company and to
settle fully and finally any and all differences between them which have arisen,
or may arise, out of the employment relationship and/or the termination of that
relationship.
D.    The Company desires to offer Employee the payments and benefits described
herein in connection with Employee’s termination of employment.
E.     Receipt of the payments and benefits described herein requires: (1)
execution and notarization; (2) delivery to the Company; and (3) non-revocation
of both this Agreement and the attached Release, all within the time frames
specified in Section V of the Release.
AGREEMENT
I.    TERMINATION, SEVERANCE PAYMENTS AND BENEFITS
A.On the Retirement Date, Employee’s employment with the Company shall cease, he
shall cease to be the Executive Vice President - Chief Operating Officer of the
Company, and he shall resign from any other positions that he then holds with
the Company as of the Retirement Date. Employee further agrees to execute any
further documents required to effectuate such resignations as may be requested
by the Company. As of the Retirement Date, Employee shall be released from his
duties with the Company and cease to have any authority to conduct business on
behalf of the Company.
B.Subject to Section I.C., Employee shall receive the following payments and
benefits (collectively, the “Payments”) if Employee (i) signs, notarizes and
delivers this Agreement; (ii) signs, notarizes and delivers the attached Release
no earlier than the calendar day following the Retirement Date and no later than
the day after the end of the time period described in Section V.A. of the
Release; and (ii) does not revoke the Release prior to the “Effective Date” (as
defined in Section V.D. of the Release):
1.
A lump sum cash payment equal to Seventy Thousand Dollars ($70,000), paid, less
appropriate federal, State of Ohio and local withholdings and deductions, in a
lump sum within fifteen (15) days after the Effective Date (the “Payment Date”).

2.
Employee shall continue to be covered by any provision for indemnification by
the Company in effect on the date of the execution of this Agreement for so long
as it provides such indemnification for its active senior executives. In
addition, the Company shall continue to maintain D&O coverage that covers past
executives to the same extent that it covers present executives. Finally, in the
event of a change in control in which the Company is not the survivor, the
Company shall use its reasonable





--------------------------------------------------------------------------------





best efforts to require as part of such transaction that the surviving company
provide indemnification and D&O coverage that covers the past executives of the
Company.
3.
Employee shall receive continued tax support services through April 30, 2018,
including assistance with the filing of Employee’s 2017 tax return.

C.Should Employee breach any of the covenants contained in Sections VI (relating
to the covenant of confidentiality), VIII (relating to covenant to cooperate
with the Company), X (relating to the covenant not to disparage the Company),
and XI (relating to the covenant not to solicit employees) of this Agreement,
Employee shall be required to return the Payments already received under this
Agreement in excess of one (1) week Base Pay within seven (7) days of demand by
the Company, and shall receive no further Payments this Agreement.
D.Subject to Section I.C., should Employee die prior to receipt of the Payments
set forth in Section I.B., then the Payments will be payable to Employee’s
estate or otherwise inure to the benefit of his/her heirs.
E.The term “Base Pay” shall mean Employee’s rate of annual base salary in effect
as of the Retirement Date. Base Pay does not include pension contributions made
by the Company, welfare or other fringe benefits paid for by the Company,
expense reimbursements, overtime pay, bonuses, commissions, incentive pay, or
any other special compensation.
II.    REPRESENTATIONS AND WARRANTIES
Employee understands, acknowledges and agrees that:
•
Employee has the sole right and exclusive authority to execute this Agreement.

•
The Company and the Plan are not obligated to pay, and will not pay, to Employee
any Payment until the Release has become effective.

•
Employee signs this Agreement knowingly and voluntarily, in order to induce
Company to provide the Payments.

•
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Agreement.

•
No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Agreement.

•
The Payments that Employee will receive in exchange for signing this Agreement
and the Release are in addition to anything of value to which Employee is
already entitled.

•
The Payments provided for in this Agreement are the only consideration that
Employee ever will receive from the Company or any Released Parties (as defined
below) for any and all claims, demands, obligations or causes of action released
in this Agreement or the Release.

•
This Agreement and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Agreement, by which/whom any liability is and always has been
expressly denied.

•
As of the date of execution of this Agreement, Employee has not filed any
administrative charges or lawsuits arising out of or relating to his employment
with the Company or the separation of that employment.

•
As of the date of execution of this Agreement, Employee has no work-related
injury and is medically stationary with no impairment of earning capacity.

III.    RELEASE
A.    Employee, for himself, and his marital community (if any), agents, heirs,
executors, administrators, and assigns, hereby knowingly and voluntarily fully
releases and forever discharges from any and all agreements, debts, claims,
demands, actions, judgments, causes of action, and liabilities of every kind or
nature, known or unknown, that Employee, individually or as a member of a class,
ever had or now has, the following (referred to as the “Released Parties”):
•
Cleveland-Cliffs Inc.

•
Cliffs Natural Resources Inc.;

•
Northshore Mining Company;

•
Silver Bay Power Company;



2

--------------------------------------------------------------------------------





•
Tilden Mining Company LC;

•
Empire Iron Mining Partnership;

•
Cliffs Mining Company;

•
Hibbing Taconite Company Joint Venture;

•
United Taconite LLC;

•
The Cleveland-Cliffs Iron Company;

•
Cliffs Mining Services Company;

•
Lake Superior & Ishpeming Railroad Company;

•
Cliffs International Management Company LLC;

•
Cliffs Sales Company;

•
Cliffs Natural Resources Exploration Ltda.;

•
Cliffs Natural Resources Pty Ltd;

•
All affiliates of Cleveland-Cliffs Inc. not already listed above, including any
corporation or other entity which is controlled by or under common control with
Cleveland-Cliffs Inc., or which is in the same affiliated service group or
otherwise required to be aggregated with Cleveland-Cliffs Inc. under Sections
414 or 1563 of the Internal Revenue Code;

•
All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

•
The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the individuals.

B.    Without limiting the generality of this Agreement, Employee acknowledges
and agrees that this release is intended to bar every claim, demand, and cause
of action, including without limitation any and all claims arising under:
•
The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

•The Employee Retirement Income Security Act of 1974;
•The Fair Labor Standards Act;
•The Rehabilitation Act of 1973;
•The Occupational Safety and Health Act;
•The Mine Safety and Health Act;
•The Health Insurance Portability and Accountability Act;
•The Age Discrimination in Employment Act;
•The Older Workers Benefit Protection Act;
•The Americans with Disabilities Act;
•The National Labor Relations Act;
•The Family and Medical Leave Act;
•The Equal Pay Act;
•The Worker Adjustment and Retraining Notification Act;
•The Lilly Ledbetter Fair Pay Act;
•The Ohio Civil Rights Act;
•State wage payment statutes;
•State wage and hour statutes;
•State employment statutes;
•Any statutes regarding the making and enforcing of contracts;
•Any whistleblower statute; and
•All similar provisions under all other federal, state and local laws.
C.    Without limiting the generality of this Agreement, Employee further
acknowledges and agrees that this release is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:
•Breach of an express or an implied contract;
•Breach of the covenant of good faith and fair dealing;
•
Unpaid wages, salary, commissions, vacation or other employee benefits;

•Unjust enrichment;
•Negligent or intentional interference with contractual relations;
•Negligent or intentional interference with prospective economic relations;
•Estoppel;


3

--------------------------------------------------------------------------------





•Fraud;
•Negligence;
•Negligent or intentional misrepresentation;
•Personal injury;
•Slander;
•Libel;
•Defamation;
•False light;
•Injurious falsehood;
•Invasion of privacy;
•Wrongful discharge;
•Failure to hire;
•Retaliatory discharge;
•Constructive discharge;
•Negligent or intentional infliction of emotional distress;
•Negligent hiring, supervision or retention;
•Loss of consortium; and
•Any claims that may relate to drug and/or alcohol testing.
D.    Employee further understands, acknowledges and agrees that this Agreement
is a general release, and that Employee further waives and assumes the risk of
any and all claims which exist as of this date, including those of which
Employee does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Employee’s decision to sign this Agreement.
E.    Without limiting the generality of the releases provided for above,
Employee expressly waives and releases any right, claim or entitlement to any
payments or benefits under any agreement entered into by and between the Company
and Employee that provides for the provision of any severance payments or
benefits upon the termination of his employment by the Company beyond what is
expressly provided for in this Agreement, including without limitation that
certain Change in Control Severance Agreement between the Parties (the “CIC
Agreement”). The Parties further agree that the CIC Agreement is hereby
terminated effective December 31, 2017 in its entirety notwithstanding any
survivorship provisions of the CIC Agreement.
F.    Without limiting the generality of the Release provided for above,
Employee expressly waives treatment as an active employee and shall be treated
as a Retiree under the terms of the various outstanding Agreements.
G.    Employee further understands, acknowledges and agrees that this Agreement
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in any lawsuit brought on his behalf by any other person or
entity, including without limitation by the Equal Employment Opportunity
Commission (EEOC) or any similar state agency. Employee is not, however, waiving
the right to file a charge with the EEOC or any similar state agency.
H.    This Agreement shall not be interpreted to release or require the release
of the Company or the Released Parties from any:
•
Claims for Payments under this Agreement; or

•
Claims for benefits under any pension plan of the Company; or

•
Claims arising out of acts or practices which occur after the execution of this
Agreement.

IV.    REPRESENTATION OF UNDERSTANDING OF RELEASE
Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Agreement.
Employee represents and warrants that Employee has read all of the terms of this
Agreement; and that Employee fully understands and voluntarily accepts these
terms. Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Agreement.


4

--------------------------------------------------------------------------------





V.    FEDERAL AGE DISCRIMINATION CLAIMS
Employee understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, (29 U.S.C. 621, et seq.) (the “ADEA”) is not effective unless it
is “knowing and voluntary,” and that the ADEA imposes certain minimum
requirements for a waiver to be knowing and voluntary. Employee acknowledges and
agrees that Employee is knowingly and voluntarily giving up any rights or claims
for relief Employee may have under the ADEA regarding the Company’s conduct or
the conduct of any Released Parties. However, Employee acknowledges and agrees
that Employee is not giving up the right to challenge the validity of this
Agreement under the ADEA.
VI.
CONFIDENTIAL INFORMATION AND COVENANTS

A.    The Parties agree that this Agreement is confidential and agree not to
disclose its terms to anyone other than, in the case of Employee, his spouse,
attorney, or financial/tax advisor and, in the case of the Company, its
officers, directors, or employees who need to know in order to execute the
various provisions of this Agreement. However, the Parties agree that this
Agreement may be disclosed if required to do so by a Court of competent
jurisdiction.
B.    The Parties agree not to make any public statement regarding the
termination of Employee’s employment without first obtaining the written consent
of the other Party. However, the Company shall be permitted to submit any
filings required by the Securities and Exchange Commission regarding Employee’s
departure.
C.    Employee represents that, during Employee’s employment with the Company,
Employee has not breached any confidentiality agreement to which Employee is a
party. Employee further represents and warrants that Employee will continue to
abide by the terms of any confidentiality agreement applicable to Employee after
the Retirement Date.
VII.    RETURN OF COMPANY PROPERTY
A.    Employee agrees to return to the Company all originals and copies of the
Company’s property, documents and information in Employee’s possession,
regardless of the form on which such information has been maintained or stored,
including without limitation, computer disks, tapes or other forms of electronic
storage, Company credit cards (including telephone credit cards), tools,
equipment, keys, identification, software, computer access codes, disks and
instructional manuals, Company issued IPhone and all other property prepared by,
or for, or belonging to the Company. Employee further agrees that he will not
retain any documents or other property belonging to Company.
B.    By signing this Agreement, Employee affirms that Employee either (1) has
no Company property remaining in his possession or control or, (2) Employee has
provided the Company a list of IT devices and the amount he will tender for each
item.
VIII.    COOPERATION
Employee shall cooperate with the Company in effecting a smooth transition, and
shall timely provide such information as the Company may reasonably request
regarding operations and information within Employee’s knowledge while Employee
was employed by the Company. Employee shall cooperate with the Company regarding
litigation in which he is a witness, named defendant or decision maker while
serving in his role as an Executive Officer of the Company. Company shall pay
and/or reimburse Employee for all reasonable out-of-pocket expenses should
cooperation in a judicial matter or investigation be required. Additionally,
should cooperation require legal preparation of Employee, such legal fees shall
be paid for by the Company. Should Employee select counsel on his own, he shall
first seek approval from the General Counsel of the Company.
IX.    RE-EMPLOYMENT
Employee hereby forever gives up, waives and releases any right to be hired,
employed, recalled or reinstated by the Company or any affiliate of the Company.
X.    NON-DISPARAGEMENT
A.    Employee shall not voluntarily make any negative statements orally or in
writing about Employee’s employment with the Company, about the Company or its
affiliates or any of its employees or products, to anyone


5

--------------------------------------------------------------------------------





other than to the EEOC or any similar state agency, Employee’s immediate family,
and Employee’s legal representatives or financial advisors. Nothing herein shall
prevent Employee from testifying truthfully in a legal proceeding or
governmental administrative proceeding. Employee may indicate on employment
applications that Employee was employed by the Company, Employee’s duties,
length of employment, and salary.
B.    The Company’s officers and directors shall not voluntarily make any
negative statements orally or in writing about Employee or about Employee’s
employment with the Company to anyone other than to the EEOC or any similar
state agency and the Company’s legal representatives. Nothing herein shall
prevent the Company’s officers and directors from testifying truthfully in a
legal proceeding or governmental administrative proceeding.
XI.    NON-SOLICITATION
Employee agrees that, during his period of employment and the period beginning
on his Retirement Date and ending twelve (12) months following the Retirement
Date, Employee shall not directly or indirectly contact, approach or solicit for
the purpose of offering employment to, or directly or indirectly actually hire,
any person employed by the Company or its affiliates (or who was employed by the
Company or its affiliates during the six (6) month period immediately prior to
such solicitation or hire), without the prior written consent of the Company.
XII.    SEVERABILITY
In the event that any provision(s) of this Agreement is found to be
unenforceable for any reason whatsoever, the unenforceable provision shall be
considered to be severable, and the remainder of this Agreement shall continue
in full force and effect.
XIII.    BINDING EFFECT
This Agreement shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.
XIV.    WAIVER
No waiver of any of the terms of this Agreement shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver. The Company or Employee may waive any provision of this
Agreement intended for its/his/her benefit, but such waiver shall in no way
excuse the other from the performance of any of its/his/her other obligations
under this Agreement.
XV.    GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to the principles of conflicts of law, except
to the extent those laws are preempted by federal law.
XVI.    SUBSEQUENT MODIFICATIONS
The terms of this Agreement may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to this Agreement. No oral
agreement may modify any term of this Agreement.
XVII.    ENTIRE AGREEMENT
This Agreement constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no agreements
of any nature whatsoever among the parties except as expressly stated herein.
XVIII.    ATTORNEYS’ FEES AND COSTS
This Section XVIII shall not apply to any litigation arising out of a challenge
to the validity of this Agreement under the ADEA, or any litigation in which the
validity of this Agreement under the ADEA is an issue. In the event of


6

--------------------------------------------------------------------------------





litigation arising out of any other alleged breach of this Agreement, the
prevailing party shall be entitled to an award of its reasonable attorneys’ fees
and costs.
XIX.    SECTION 409A
The Parties acknowledge that Employee shall incur a “separation from service,”
within the meaning of Section 409A of the Code (“Section 409A”), no later than
the Retirement Date. Notwithstanding anything in this Agreement to the contrary,
if Employee is considered a “specified employee” (as defined in Section 409A),
any amounts paid or provided under this Agreement shall, to the extent necessary
in order to avoid the imposition of a penalty tax on Employee under
Section 409A, be delayed for six months after Employee’s “separation from
service” within the meaning of Section 409A, and the accumulated amounts shall
be paid in a lump sum within ten (10) calendar days after the end of the six
(6)-month period. If Employee dies during the six-month postponement period
prior to the payment of such accumulated amounts, the payments which are
deferred on account of Section 409A shall be paid to the personal representative
of Employee’s estate within 60 calendar days after the date of Employee’s death.
For purposes of this Agreement, each amount to be paid or benefit to be provided
to Employee pursuant to this Agreement shall be construed as a separate
identified payment for purposes of Section 409A. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent applicable, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last calendar day of the
calendar year following the year in which the expense is incurred, and (iv) the
right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.
 
 
CLEVELAND-CLIFFS INC.
 
 
/s/ Maurice D. Harapiak
 
 
Executive Vice President, Human Resources
 
 
 
 
 
 
Date: 21 Nov 2017
 
/s/ P. Kelly Tompkins
 
 
P. Kelly Tompkins



STATE OF OHIO
)
 
 
 
)
SS.
 
COUNTY OF CUYAHOGA
)
 
 
 
 
 
 
On this 21st day of November, 2017, before me personally appeared P. Kelly
Tompkins, to me known to be the person described in and who executed this
Severance Agreement and acknowledged that he executed the same as his free act
and deed.
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.


 
 
 
/s/ Jason S. Veloso
 
 
 
Notary Public
My Commission Expires:
N/A
 
 





7

--------------------------------------------------------------------------------





RELEASE
Before signing this Release (the “Release”), you are advised to consult with an
attorney. Your signature must be notarized.
This Release is entered into knowingly and voluntarily on the date specified on
the signature page hereto by P. Kelly Tompkins (“Employee”), in favor of
Cleveland-Cliffs Inc. and its affiliates identified in Section II.A below
(collectively, the “Company”).
RECITALS
A.Employee and the Company previously entered into that certain Severance
Agreement (the “Severance Agreement”).
B.Employee’s employment as the Executive Vice President-Chief Operations Officer
of the Company terminated effective as of December 31, 2017 (the “Retirement
Date”).
C.Employee is entitled to certain “Payments” (as each such term is defined in
the Severance Agreement) subject to, among other things, Employee’s execution
and non-revocation of this Release.
D.Employee and the Company desire to settle fully and finally any and all
differences between them which have arisen, or may arise, out of the employment
relationship and/or the termination of that relationship in the future.
AGREEMENT
I.    REPRESENTATIONS AND WARRANTIES
Employee understands, acknowledges and agrees that:
•
Employee has the sole right and exclusive authority to execute this Release.

•
The Company and the Plan are not obligated to pay, and will not pay, to Employee
any Payment until this Release has become effective.

•
Employee signs this Release knowingly and voluntarily, in order to induce
Company to provide the Payments.

•
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Release.

•
No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Release.

•
The Payments that Employee will receive in exchange for signing this Release are
in addition to anything of value to which Employee is already entitled.

•
The Payments provided for in the Agreement are the only consideration that
Employee ever will receive from the Company or any Released Parties (as defined
below) for any and all claims, demands, obligations or causes of action released
in this Release.

•
This Release and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Release, by which/whom any liability is and always has been
expressly denied.

•
As of the date of execution of this Release, Employee has not filed any
administrative charges or lawsuits arising out of or relating to his employment
with the Company or the separation of that employment.

•
As of the date of execution of this Release, Employee has no work-related injury
and is medically stationary with no impairment of earning capacity.

II.    RELEASE
A.    Employee, for himself, and his marital community (if any), agents, heirs,
executors, administrators, and assigns, hereby knowingly and voluntarily fully
releases and forever discharges from any and all agreements, debts, claims,
demands, actions, judgments, causes of action, and liabilities of every kind or
nature, known or unknown,


8

--------------------------------------------------------------------------------





that Employee, individually or as a member of a class, ever had or now has, the
following (referred to as the “Released Parties”):
•
Cleveland-Cliffs Inc.

•
Cliffs Natural Resources Inc.;

•
Northshore Mining Company;

•
Silver Bay Power Company;

•
Tilden Mining Company LC;

•
Empire Iron Mining Partnership;

•
Cliffs Mining Company;

•
Hibbing Taconite Company Joint Venture;

•
United Taconite LLC;

•
The Cleveland-Cliffs Iron Company;

•
Cliffs Mining Services Company;

•
Lake Superior & Ishpeming Railroad Company;

•
Cliffs International Management Company LLC;

•
Cliffs Sales Company;

•
Cliffs Natural Resources Exploration Ltda.;

•
Cliffs Natural Resources Pty Ltd;

•
All affiliates of Cleveland-Cliffs Inc. not already listed above, including any
corporation or other entity which is controlled by or under common control with
Cleveland-Cliffs Inc., or which is in the same affiliated service group or
otherwise required to be aggregated with Cleveland-Cliffs Inc. under Sections
414 or 1563 of the Internal Revenue Code;

•
All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

•
The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the individuals.

B.    Without limiting the generality of this Release, Employee acknowledges and
agrees that this Release is intended to bar every claim, demand, and cause of
action, including without limitation any and all claims arising under:
•
The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

•The Employee Retirement Income Security Act of 1974;
•The Fair Labor Standards Act;
•The Rehabilitation Act of 1973;
•The Occupational Safety and Health Act;
•The Mine Safety and Health Act;
•The Health Insurance Portability and Accountability Act;
•The Age Discrimination in Employment Act;
•The Older Workers Benefit Protection Act;
•The Americans with Disabilities Act;
•The National Labor Relations Act;
•The Family and Medical Leave Act;
•The Equal Pay Act;
•The Worker Adjustment and Retraining Notification Act;
•The Lilly Ledbetter Fair Pay Act;
•The Ohio Civil Rights Act;
•State wage payment statutes;
•State wage and hour statutes;
•State employment statutes;
•Any statutes regarding the making and enforcing of contracts;
•Any whistleblower statute; and
•All similar provisions under all other federal, state and local laws.
C.    Without limiting the generality of this Release, Employee further
acknowledges and agrees that this Release is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:
•Breach of an express or an implied contract;


9

--------------------------------------------------------------------------------





•Breach of the covenant of good faith and fair dealing;
•
Unpaid wages, salary, commissions, vacation or other employee benefits;

•Unjust enrichment;
•Negligent or intentional interference with contractual relations;
•Negligent or intentional interference with prospective economic relations;
•Estoppel;
•Fraud;
•Negligence;
•Negligent or intentional misrepresentation;
•Personal injury;
•Slander;
•Libel;
•Defamation;
•False light;
•Injurious falsehood;
•Invasion of privacy;
•Wrongful discharge;
•Failure to hire;
•Retaliatory discharge;
•Constructive discharge;
•Negligent or intentional infliction of emotional distress;
•Negligent hiring, supervision or retention;
•Loss of consortium; and
•Any claims that may relate to drug and/or alcohol testing.
D.    Employee further understands, acknowledges and agrees that this Release is
a general release, and that Employee further waives and assumes the risk of any
and all claims which exist as of this date, including those of which Employee
does not know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect
Employee’s decision to sign this Release.
E.    Without limiting the generality of the Release provided for above,
Employee expressly waives and releases any right, claim or entitlement to any
payments or benefits under any agreement entered into by and between the Company
and Employee that provides for the provision of any severance payments or
benefits upon the termination of his employment by the Company beyond what is
expressly provided for in this Agreement, including without limitation that
certain Change in Control Severance Agreement between the Parties (the “CIC
Agreement”). The Parties further agree that the CIC Agreement is hereby
terminated effective December 31, 2017 in its entirety notwithstanding any
survivorship provisions of the CIC Agreement.
F.    Without limiting the generality of the Release provided for above,
Employee expressly waives and releases any right to treatment as an active
employee and shall be treated as a Retiree under the terms of the various
outstanding Agreements.
G.    Employee further understands, acknowledges and agrees that this Release
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in any lawsuit brought on his behalf by any other person or
entity, including without limitation by the Equal Employment Opportunity
Commission (EEOC) or any similar state agency. Employee is not, however, waiving
the right to file a charge with the EEOC or any similar state agency.
H.    This Release shall not be interpreted to release or require the release of
the Company or the Released Parties from any:
•
Claims for Payments under the Agreement; or

•
Claims for benefits under any pension plan of the Company; or

•
Claims arising out of acts or practices which occur after the execution of this
Release.



10

--------------------------------------------------------------------------------





III.    REPRESENTATION OF UNDERSTANDING OF RELEASE
Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Release. Employee
represents and warrants that Employee has read all of the terms of this Release;
and that Employee fully understands and voluntarily accepts these terms.
Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Release.
IV.    FEDERAL AGE DISCRIMINATION CLAIMS
Employee understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, (29 U.S.C. 621, et seq.) (the “ADEA”) is not effective unless it
is “knowing and voluntary,” and that the ADEA imposes certain minimum
requirements for a waiver to be knowing and voluntary. Employee acknowledges and
agrees that Employee is knowingly and voluntarily giving up any rights or claims
for relief Employee may have under the ADEA regarding the Company’s conduct or
the conduct of any Released Parties. However, Employee acknowledges and agrees
that Employee is not giving up the right to challenge the validity of this
Release under the ADEA.
V.
TIME TO CONSIDER AND CANCEL RELEASE; EFFECTIVE DATE

A.    Employee acknowledges and agrees that he has been given a period of at
least twenty-one (21) calendar days from the receipt of this Release to decide
whether to sign it and is advised to consult with an attorney before doing so.
Employee is not to sign this Release unless Employee understands its provisions
and is doing so voluntarily.
B.    This Release shall be signed and notarized no earlier than the calendar
day following Employee’s Retirement Date, but no later than twenty-one (21)
calendar days following the Employee’s Retirement Date. Further, this Release
shall be delivered to (or postmarked for delivery to) Kurt Holland, Director of
Compensation and Benefits, Cleveland-Cliffs Inc., 200 Public Square, Suite 3300,
Cleveland, Ohio 44114, no later than twenty-one (21) calendar days after
Employee’s Retirement Date.
C.    After Employee has signed this Release, Employee has seven (7) calendar
days to change his mind and notify the Company in writing that Employee has
canceled this Release. If Employee so cancels this Release, this Release will be
null and void, and will have no force or effect. Written notice of a
cancellation of this Release must actually be received by the Company at the
following address and must be postmarked within the time frame described above
in order to be effective: Kurt Holland, Director of Compensation and Benefits,
Cleveland-Cliffs Inc., 200 Public Square, Suite 3300, Cleveland, Ohio 44114
D.    If Employee (1) signs, notarizes and delivers this Release within the time
frames and in accordance with the provisions of Section VI.B; and (2) does not
cancel or revoke the Release within the time frames and in accordance with the
provisions of Section VI.C, this Release shall become effective on the eighth
calendar day after Employee signed it (the “Effective Date”).
E.    Employee understands that if he revokes this Release, it shall not be
effective or enforceable and Employee will not become a Participant in the Plan
and will not receive any Payments.
VI.    SEVERABILITY
In the event that any provision(s) of this Release is found to be unenforceable
for any reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of this Release shall continue in full force and
effect.
VII.    BINDING EFFECT
This Release shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.


11

--------------------------------------------------------------------------------





VIII.    WAIVER
No waiver of any of the terms of this Release shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver. The Company or Employee may waive any provision of this
Release intended for its/his/her benefit, but such waiver shall in no way excuse
the other from the performance of any of its/his/her other obligations under
this Release.
IX.    GOVERNING LAW
This Release shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to the principles of conflicts of law, except
to the extent those laws are preempted by federal law.
X.    SUBSEQUENT MODIFICATIONS
The terms of this Release may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to this Release. No oral
agreement may modify any term of this Release.
XI.    ENTIRE AGREEMENT
This Release constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no agreements
of any nature whatsoever among the parties except as expressly stated herein.
XII.    ATTORNEYS’ FEES AND COSTS
This Section XII shall not apply to any litigation arising out of a challenge to
the validity of this Release under the ADEA, or any litigation in which the
validity of this Release under the ADEA is an issue. In the event of litigation
arising out of any other alleged breach of this Release, the prevailing party
shall be entitled to an award of its reasonable attorneys’ fees and costs.
XIII.    SECTION 409A
The Parties acknowledge that Employee shall incur a “separation from service,”
within the meaning of Section 409A of the Code (“Section 409A”), no later than
the Retirement Date. Notwithstanding anything in this Release to the contrary,
if Employee is considered a “specified employee” (as defined in Section 409A),
any amounts paid or provided under this Release shall, to the extent necessary
in order to avoid the imposition of a penalty tax on Employee under
Section 409A, be delayed for six months after Employee’s “separation from
service” within the meaning of Section 409A, and the accumulated amounts shall
be paid in a lump sum within ten (10) calendar days after the end of the six
(6)-month period. If Employee dies during the six-month postponement period
prior to the payment of such accumulated amounts, the payments which are
deferred on account of Section 409A shall be paid to the personal representative
of Employee’s estate within 60 calendar days after the date of Employee’s death.
For purposes of this Release, each amount to be paid or benefit to be provided
to Employee pursuant to this Release shall be construed as a separate identified
payment for purposes of Section 409A. All reimbursements and in-kind benefits
provided under this Release shall be made or provided in accordance with the
requirements of Section 409A to the extent applicable, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Release, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.


12

--------------------------------------------------------------------------------





 
 
CLEVELAND-CLIFFS INC.
 
 
/s/ Maurice D. Harapiak
 
 
Maurice D. Harapiak
 
 
Executive Vice President, Human Resources
 
 
 
 
 
 
Date: 21 Nov 2017
 
/s/ P. Kelly Tompkins
 
 
P. Kelly Tompkins



STATE OF OHIO
)
 
 
 
)
SS.
 
COUNTY OF CUYAHOGA
)
 
 
 
 
 
 
On this 21st day of November, 2017, before me personally appeared P. Kelly
Tompkins, to me known to be the person described in and who executed this
Release and acknowledged that he executed the same as his free act and deed.
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.


 
 
 
/s/ Jason S. Veloso
 
 
 
Notary Public
My Commission Expires:
N/A
 
 





13